 PRICE CRUSHER FOOD WAREHOUSE433P. C. Foods, Inc., d/b/a Price Crusher Food Ware-house and Retail Store Employees Union, Local655 Chartered by United Food and CommercialWorkers Union, AFL-CIO, CLC, and Congressof Independent Unions, Party to the ContractCongress of Independent Unions and Retail StoreEmployees Union, Local 655 Chartered byUnited Food and Commercial Workers Union,AFL-CIO, CLC. Cases 14-CA-12877 and 14-CB-4642May 9, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 21, 1980, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent P. C. Foods,Inc., d/b/a Price Crusher Food Warehouse filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that Respondent P.Respondent P. C. Foods, Inc., d/b/a Price Crusher Food Warehousehas excepted to certain credibility findings made by the AdministrativeLaw Judge. It is the Board's established policy not to overrule an admin-istrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings2 Unlike the instant case, Gottfried Baking Company, Inc., 103 NLRB227 (1953) enfd. in relevant part 210 F.2d 772 (2d Cir. 1954), relied uponby the Administrative Law Judge, did not involve an attempted deletionof an unlawful union-security clause from a contract. However, the dele-tion here occurred almost 2 months after the execution of the contractand only after the issuance of the complaint alleging that the contractcontained an unlawful union-security provision. Consequently, we agreewith the Administrative Law Judge's conclusion that the execution of thecontract containing the offending provision violated Secs. 8(a)(3) and (I)and 8(b)(1)(A) and (2) of the Act. Under these circumstances, we find itunnecessary to reach the question of under what circumstances, if any, anexpeditious deletion of an unlawful union-security clause would vitiatethe detrimental effect of executing a contract containing such a provision.3 We shall modify the Administrative Law Judge's recommendedOrder to include certain provisions customarily used by the Board incases of this kind.249 NLRB No. 60C. Foods, Inc., d/b/a Price Crusher Food Ware-house, Ballwin, Missouri, its officers, agents, suc-cessors, and assigns, and Respondent Congress ofIndependent Unions, Alton, Illinois, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modi-fied:1. Substitute the following paragraphs for para-graphs A,(a) and (b), respectively:"(a) Recognizing Congress of IndependentUnions as the exclusive representative of its em-ployees for the purpose of collective bargaining,unless and until said labor organization has beenduly certified by the National Labor RelationsBoard as the exclusive representative of such em-ployees."(b) Giving effect to its collective-bargainingcontract with Congress of Independent Unionsdated July 20, 1979, or any renewal, extension, ormodification thereof; provided, however, that noth-ing in this Order shall authorize or require thewithdrawal or elimination of any wage increase orother benefits, terms, and conditions of employ-ment which may have been established pursuant tothe performance of said contract."2. Insert the following as paragraph A,2(a), andreletter the subsequent paragraphs accordingly:"(a) Withdraw and withhold all recognition fromCongress of Independent Unions as the exclusiverepresentative of its employees for the purpose ofcollective bargaining, unless and until said labor or-ganization has been duly certified by the NationalLabor Relations Board as the exclusive representa-tive of such employees."3. Substitute the attached Appendix A for that ofthe Administrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examinewitnesses, the National Labor Relations Board hasfound that we violated the National Labor Rela-tions Act, as amended, and has ordered us to postthis notice. We intend to abide by the following:WE WILL NOT recognize Congress of Inde-pendent Unions (CIU) as the exclusive collec-tive-bargaining representative of our employ-ees, unless and until CIU has been duly certi-fied by the National Labor Relations Board asthe exclusive representative of such employees. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT give effect to our collective-bargaining contract with CIU dated July 20,1979, or any renewal, extension, or modifica-tion thereof, but we are not authorized or re-quired to withdraw or eliminate any wagerates or other benefits, terms, and conditions ofemployment which we have given to our em-ployees under said contract.WE WILL NOT assist CIU by soliciting au-thorization cards on its behalf from our em-ployees, or by granting access to our premisesfor the purpose of solicitation and conduct ofmeetings by CIU, and refusing to accord simi-lar access to Retail Store Employees Local655.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL withdraw and withhold all recog-nition from CIU as the exclusive representa-tive of our employees for the purpose of col-lective bargaining, unless and until said labororganization has been duly certified by the Na-tional Labor Relations Board as the exclusiverepresentative of such employees.P. C. FOODS, INC., D/B/A PRICECRUSHER FOOD WAREHOUSEDECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: This casewas heard at St. Louis, Missouri, on October 15, 1979.The charges and amended charges were filed on August14 and September 11, 1979, respectively, by Retail StoreEmployees Union, Local 655 chartered by United Foodand Commercial Workers Union, AFL-CIO, CLC(herein Local 655). The consolidated complaint, whichissued on September 19, 1979, alleges that P. C. Foods,Inc., d/b/a Price Crusher Food Warehouse (herein theCompany), violated Section 8(a)(1), (2), and (3) of theNational Labor Relations Act, as amended, and thatCongress of Independent Unions (herein CIU), violatedSection 8(b)(1)(A) and (2) of the Act. The gravamen ofthe complaint is that the Company allegedly gave CIUaccess to its employees on Company premises for organi-zational purposes, but denied such access to Local 655,and granted exclusive recognition to CIU as the repre-sentative of its employees, and agreed to a contract cov-ering those employees which contained a union-securityclause, notwithstanding that CIU did not represent anuncoerced majority of the employees, and notwithstand-ing that the company did not then employ a representa-tive segment of its employee complement. The complaintfurther alleges that CIU violated the Act by acceptingrecognition and agreeing to the contract. The answers ofthe Company and CIU deny the commission of the al-leged unfair labor practices. All parties were affordedfull opportunity to participate, to present relevant evi-dence, to argue orally, and to file briefs. General Coun-sel, the Company, and CIU each filed briefs.Upon the entire record in this case' and from my ob-servation of the demeanor of the witnesses, and havingconsidered the briefs submitted by the parties, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, a Missouri corporation, is engaged inthe operation of a retail food market in Ballwin, Missou-ri, which is the facility involved in this case. The Com-pany meets the Board's retail and direct inflow com-merce standards, and is an employer engaged in com-merce within the meaning of the Act.1I. THE LABOR ORGANIZATIONS INVOLVEDLocal 655 and CIU are each labor organizations withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsUntil about May 1979,2 Local 655 represented the em-ployees of a retail food market known as Jansen's IGA,which was located at the same premises as the Compa-ny's present store. In May the store closed and the Com-pany subsequently occupied the premises for the purposeof opening a new store. The Company was actuallyformed as a corporate entity on July 20. Its principalswere and are its president, Susan Pechacek (also knownas Sue Cook), and its secretary, Jack Cook. In June thepremises were being renovated in preparation for thestore's opening. CIU represented the employees of a con-struction subcontractor. CIU National Executive VicePresident Clark Libhart (CIU's No. 2 official) met JackCook at the store's premises. In the course of a conversa-tion, Libhart made known to Cook that his union alsorepresented employees in the food industry. In the mean-time, Local 655, and specifically Director of OrganizingRobert Littleken, was monitoring developments at thenew store. The store opened for business on Sunday,July 29; however, Pechacek and Cook began hiring em-ployees on July 5. Two office personnel were hired onthat date, and eight more employees were hired on July13. The Company projected a full complement of about45 employees. As of July 28, the day before the storeopened for business, the Company had a complement of43 employees. Thereafter, the complement remained ator about the same level until September, when it in-creased to a level of about 55 employees. Most of theemployees work on a part-time basis, and a substantialnumber are high school students.I General Counsel's unopposed motion to correct the official transcriptis hereby granted. The errors in the transcript have been noted and cor-rected accordingly.2 All dates herein are in 1979 unless otherwise indicated. PRICE CRUSHER FOOD WAREHOUSE435On July 13, when the Company had 10 employees,Jack Cook assembled the employees (9 of whom werepresent) on store premises during working time, and in-troduced them to Clark Libhart. Libhart talked to theemployees about CIU, and asked them to take a vote.3Libhart and Cook then left the employees, who by avote of show of hands decided to join CIU. They in-formed Libhart and the owners (Cook and Pechacek) oftheir decision, and Libhart handed out CIU applicationfor membership cards. All nine employees present signedcards and turned them in to Libhart.4On Monday, July16, Libhart sent a letter to Cook, stating as follows:As a Representative of the Congress of Independ-ent Unions, I have met with your employees and Ihave in my possession application for membershipcards from the majority of them.We therefore request you to recognize the CIUas the sole and exclusive bargaining agent for all ofyour employees.On July 19, at the store, Susan Pechacek handed Libharta written response, in letter form, to Libhart's request forrecognition. The letter stated as follows:We have received your letter of July 16, 1979 re-questing recognition as the bargaining agent for ouremployees.We would appreciate meeting with you at yourearliest convenience to discuss your representation ofour employees. [Emphasis supplied.]Pechacek and Libhart testified that they said nothingat the time. At no time did the Company either questionCIU's alleged majority status, or ask that CIU provesuch status. As indicated, the Company was alreadyaware that as of July 13, most of its employees hadsigned CIU cards. In these circumstances, the plainmeaning of the Company's letter and specifically the ref-erence to "your representation of our employees" wasthat the Company acknowledge CIU as the representa-tive of its employees. I find incredible Libhart's testimo-ny that without saying anything to Pechacek or Cook,he simply assumed that the letter did not constitute rec-ognition, and thereupon decided not to pursue thematter. It is almost inconceivable that a union representa-tive, in the process of requesting recognition, wouldsimply ignore an employer's invitation to meet promptlyin order to discuss its representation of the employer'semployees. At the least, if Libhart had any question as tothe meaning of the letter, it is probable that he wouldhave inquired further. However, he did not do so.5I 1 find it unnecessary to determine whether, as testified by Cook andLibhart, Cook found Libhart already talking to some employees, orwhether as argued by General Counsel, I should infer that Cook invitedLibhart to the store. I credit the testimony of employee Teresa Cham-plain that Cook remained while Libhart spoke, but said nothing after heintroduced Libhart.4 The card of one employee, Pat Dolan, was undated. However, Icredit the uncontroverted testimony of Libhart that Dolan signed hercard on July 13a The questionable validity of Libhart's alleged subjective reaction tothe Company's letter is further evidenced by his testimony concerningevents which took place on July 28 Libhart testified that after obtainingmore signed cards, he believed that the had a majority and approachedMoreover, the fact of recognition on July 19, if not earli-er is further confirmed by the fact, which will be dis-cussed, that on July 20 the Company and CIU executeda collective-bargaining contract containing a union-secu-rity clause, and consisting of terms which amounted tolittle more than a confirmation of existing conditions andan accommodation to the Company's needs. The fact ofrecognition on July 19, or earlier, is further evidenced byan admission in the Company's answer to the complaint.The Company's answer (but not CIU's answer) aversthat "exclusive representative status was granted ...onor about July 28," but that "for the period July 13through July 28 [the Company] recognized [CIU] onlyas the representative of certain of its employees who haddelegated bargaining rights to [CIU] and not as the ex-clusive representative of all of the [Company's] employ-ees." No evidence was adduced to demonstrate that suchan alleged members' only recognition ever took place.The answer may be deemed as an admission that someform of recognition of CIU took place on July 13, or to-gether with other evidence adduced at the hearing, thatthe Company and CIU were simply shifting about fromone defense to another in an effort to locate some vague-ly defined time for recognition which might be relativelyimmune from legal attack.On July 26, Local 655's organizer, Littleken, came tothe store and informed Jack Cook that he would try toorganize the store. Littleken testified that Cook told himthat he already had a contract with a union. Accordingto Littleken he facetiously said that "we are the onlyunion in town," whereupon Cook replied that he had asigned contract with CIU. Littleken said that he wouldsee Cook, and left. Cook, in his testimony, denied tellingLittleken that he signed a contract with a union. Cooktestified that Littleken asked what his feelings weretoward unions, and Cook answered that he "didn't everhave any problems withs with unions and there wasprobably one in the store right now." I credit Littlekenbecause, as will be discussed, the Company had in factalready signed a contract with CIU.On July 27, the Company posted a notice and in-formed its employees to the effect that there would be aspecial meeting for all employees the next day. On July28, the day before the store opened for business, Cookand Pechacek assembled the employees at the back ofthe store. As of this date the Company had 43 employ-ees, exclusive of supervisory personnel, and nearly all ofthem were present at the meeting. Pechacek reviewedthe Company's procedures and gave some last minutetraining. Cook made a few remarks, and then, as on July13, introduced Clark Libhart, without indicating that theemployees' continued presence at the meeting was any-thing less than mandatory. Pechacek and Cook walkedaway. Libhart again spoke to the employees about CIU,and he asked them to sign membership applications andJack Cook, but that Cook said he was busy and would see Libhart later.Libhart testified that he took this remark to constitute recognition be-cause of the "reflection in [Cook's] voice and attitude toward me." Insum, Libhart would have me believe that he was convinced that Pecha-cek's letter concerning "your representation," did not constitute recogni-tion, but was equally convinced that Cook's "see you later" did consti-tute initial recognition. I do not believe Libhart 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheckoff authorizations. Libhart told the employees thatthey could turn in their signed cards at the office, i.e.,the Company's office. When Libhart finished speaking,Pechacek and office employee Mary Ann Spickler re-turned to the meeting. Pechacek asked employees to signcards for CIU, and told them that CIU representationwas for the protection of the store as well as the employ-ees. Spickler collected the cards which were turned in atthe meeting, and gave them to Libhart. However, atleast one employee subsequently turned in a signed cardto Susan Pechacek. The evidence fails to indicate thateither CIU or the Company informed the employees thatthey were required to join CIU, or for that matter, thatthe Company recognized CIU or that there was a con-tract in effect between them.6Libhart testified that as of July 28, he believed that hehad signed cards from a majority of the employees andthat he had recognition. In fact, even apart from thequestion of unlawful assistance, CIU did not have signedcards from a majority of the employees until at least thenext day. Libhart testified, in sum, that he obtained 9cards at the July 14 meeting and 13 additional cards (alldated July 28) at the July 28 meeting, for a total of 22cards from the 43 employees then in the unit. However,employee Debbie Diel, who signed one of the cardsdated July 28, testified that she did not then turn in thecard. Instead she took the card home, asked her father'sadvice and turned in the card to Susan Pechacek "a fewdays later." Therefore, the card cannot be counted as ofJuly 28. Multi-National Food Service, Division of Schwan'sSales Enterprises, Inc., 238 NLRB 1031 (1978). Six addi-tonal cards, dated respectively July 29, 30, and 31 andAugust 1, 2, and 3, were also introduced in evidence.7However, Jack Cook testified that there was no contactbetween him and Libhart until August 3. In the mean-time, on July 28, Local 655 commenced organizationalactivity at the store. Litteken and two other organizerswaited in the store parking lot and talked to employeesas they left the store after the meeting. On July 30, Litte-ken came to the store and verbally made certain de-mands of Cook. Cook asked Litteken to put the demandsin writing, and stated that Litteken would probably re-' The foregoing findings concerning the meeting are based on thecredited testimony of employees Steve Wunderlich, Michael Deckert,and Deborah Diel, all of whom were still employed by the Company atthe time of this hearing. Spickler, a Company witness, was present at theJuly 13 meeting, and before and after Libhart spoke at the July 28 meet-ing. Spickler testified that she did bookkeeping and general office man-agement work, and substituted as a checker when needed. Spickler testi-fied that she sometimes "supervises" checkers, meaning that she makessure that they do their jobs properly and have everything that they needSpickler further testified that she "supposeldl" that she had power tochew them out, that she could let employees leave early if they weresick, or for other reasons if Pechacek were not present, but that Pecha-cek was nearly always at the store. Spickler testified that she had no au-thority to hire or fire employees, never recommended a discharge, anddid not normally check to see if employees were able to do their work.Spickler punches a timecard, and her rate of pay is that of a checker. Noparty contends that she is a supervisor. I find that the evidence is insuffi-cient to indicate that she is a supervisor within the meaning of the Act,although at least in the eyes of the employees she was closely associatedwith management.I Libhart testified that the cards dated July 30 and 31 and August 3were in his possession by August 5 or 6, but that he was not sure wheth-er he had received the cards dated August 1 and 2.ceive a reply from the Company's attorney. By letterdated July 31, Litteken confirmed the demands, whichwere set forth as follows:1. We demand complete and total access to allselling and nonselling areas at your store.2. We demand a complete and accurate list of allemployees employed by you including their addressand phone number.3. We demand at least two (2) meetings withinyour store with all of the employees employed byyou.4. We demand that you inform all of your em-ployes that they have a choice as to which Unionrepresents them.By letter dated August 9, company counsel replied toLitteken as follows:We have been retained to represent PriceCrusher Food Warehouse. That company has for-warded your letter of July 31, 1979 to us for reply.Our client informs us that members of your orga-nization have been interfering with its employeesduring their working time, both inside and outsidethe store. In view of these circumstances, we aredeclining to accede to your demands and we askthat you refrain from soliciting employees on thecompany's premises or distributing any literature onthe company's premises, including its parking lots,at any time.Organizer Litteken testified that until he received theCompany counsel's letter the union organizers continuedto engage in organizational activity on the Company'sparking lot, and would enter the store for the purpose ofidentifying personnel. Litteken testified that after receiv-ing the letter, the organizers occasionally came into thestore, but ceased talking to employees in the store or onthe lot, and instead made house calls. Cook and Pecha-cek testified in sum that they continued to observe orga-nizers on the parking lot or in the store, sometimes talk-ing to employees. However, they did not indicate thatthe organizers engaged in solicitation or distribution onCompany premises after receiving the August 9 letter. Ifind that Local 655 continued to maintain contact withemployees on the Company's premises after August 9,but that Local 655 honored the Company's request thatit refrain from soliciting employees or distributing litera-ture on company premises. It is undisputed that follow-ing the letter, the Company never requested or orderedany organizer to leave its premises.8Libhart testified that later in the week following theJuly 28 meeting, i.e., in early August, he told Cook thathe was ready to negotiate, and that Cook told him a pre-pare a draft and then they could negotiate. Libhart testi-fied that he could not recall any discussion of CIU's ma-jority status at that time. However, Cook testified thaton August 3, Libhart claimed to have a majority of8 Litteken testified that about the time the store opened, Cook told theorganizers to get off the parking lot. However, it appeared that Cooksimply lost his temper, and they continued to go on the lot to talk toemployees. PRICE CRUSHER FOOD WAREHOUSE437cards, and that he and Pechacek counted the cardswhich Libhart turned over to them. Cook's testimonywas not corroborated by Pechacek, who said nothingabout any card count in her testimony, nor did Libharttestify that he turned over the cards to the Company.Libhart testified that he and Cook negotiated fromAugust 5 or 6 until January 15, and that "it was noteasy." Just what they negotiated about was never madeclear. The contract provided for a starting wage at thelegal minimum wage rate of $93.10 per hour, with an in-crease of 10 cents per hour after 30 days. Libhart con-ceded that the wage rate involved no concessions toCIU. The contract provided for a 7-year duration, withannual increases of 20 cents per hour, and no provisionfor cost-of-living increases. The 7-year duration was anaccommodation to the Company, because Cook wantedthe contract term to coincide with the Company's fi-nancing arrangements; i.e., so that the Company wouldbe assured of a suitably low wage rate while it paid offits loan. Libhart admitted that he did not argue about thematter. Cook testified that on August 15, they talkedabout part-time classifications, the number of holidays,and "termination agreements," but that such talk did notresult in any changes in the contract, which had alreadybeen agreed on. The contract document, which was stip-ulated in evidence, bears no sign of a struggle. Rather,the text is completely typed except for blank spaces forthe name and address of the employer, date of contract,location of the store, and the effective dates of the con-tract, which were filled in by handwriting. The job clas-sifications in the attached wage schedule do not evencorrespond to those used by the Company. As indicated,there was no dispute between the parties over the dura-tion of the contract. It is evident that whoever preparedthis contract, it was not the product of anything but themost perfunctory negotiation, and that the parties simplysigned the document and filled in the indicated blanks.Libhart, Cook, and Pechacek testified that Libhart andPechacek signed the contract on August 15. Office em-ployee Spickler testified that she was present when thecontract was signed on August 15. However, she testi-fied that she did not actually see the signing, because shewas working on the books at the time. Moreover, inview of the close association with management, and herrole in collecting authorization cards for CIU, I do notregard her as a substantially disinterested witness. Thecontract, which as indicated was stipulated in evidence,unambiguously purports to have been executed on July20. The first page indicates that "this agreement" was en-tered into "this July 20, 1979," and the date was initialedby Pechacek and Libhart. The last page indicates that"this agreement shall be effective as of July 20, 1979"(with the dates initialed by Pechacek and Libhart), andcloses with "witness our hands this 20th day of July,"and is signed below by Pechacek and Libhart in their re-spective capacities. A space for "witness" is left blank. Ina letter to Pechacek dated September 13, CIU NationalPresident Truman Davis referred to "[t]he contractsigned by Mr. Clark Libhart on July 20, 1979 between[CIU] and your Company."9Pechacek and Cook testi-fied that with Libhart's acquiesence, they backdated thecontract in order that employee wage progression mightcommence from July 20. This explanation makes nosense. The attached wage schedule expressly providesfor progression from July 15. As indicated, the contractcontains an effective date of July 20, and therefore, therewas no legitimate reason why the parties could not indi-cate the actual date of execution, even if that date variedfrom the effective date of the contract. Moreover, Lib-hart admitted that he agreed that there would be nowage changes until the employees "had an opportunityto prove themselves." Thus, notwithstanding the con-tract, which provided for a wage increase after 30 days,Libhart agreed that the Company could decide when theemployees would receive their increment.The contract purports to cover all of the employees atthe Company's Ballwin store, excluding the owners,store manager, and other supervisory employees. Thecontract contains a union-security clause which providesas follows:It shall be a condition of employment that all ofthe employees covered by this Agreement who aremembers of the Union in good standing on the ef-fective date of this Agreement shall remain mem-bers in good standing and those who are not mem-bers of the Union on the effective date of thisAgreement shall, on the 31st day following the ef-fective date of this Agreement, become and remainmembers in good standing in the Union. It shall bea condition of employment that all employees cov-ered by this Agreement and hired on or after its ef-fective date, shall on the 31st day following the be-ginning of such employment, become and remainmembers in good standing in the Union.The union-security clause was never enforced, in that noemployees w re told that they had to join the Union as acondition of employment, and the Company neverchecked off initiation fees or dues as provided in thecontract. The parties stipulated into evidence an amend-ment to the contract, undated but effective as of Septem-ber 17, and signed by Libhart and Pechacek. The amend-ment deleted the union security and checkoff provisionsof the contract, and provided that: "Authorized repre-sentatives of [CIU] shall have only such access to theemployer's store and premises, as the employer accordsto representatives of other labor organizations."B. Concluding FindingsI find that on July 13 or 19, the Company recognizedCIU as the exclusive collective-bargaining representativeof its employees, and that on July 20, the Company andCIU executed a collective-bargaining contract coveringthose employees, which contract contained a union-secu-rity clause and provision for employer checkoff of uniondues and initiation fees. The latter finding is virtuallymandated by the parol evidence rule, which is applicable' 13 his letter, I)a is purported to cancel he contract because it hadnot beenl approed or authorized by him Pechacek testified hat ihharltold her to disregard the letter 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Board proceedings. The contract unambiguousi pur-ports to have been executed on July 20. "The Board haslong held that it will not accept parol evidence to estab-lish modification of written agreements." Schorr SternFood Corp., 227 NLRB 1650, 1653-64 (1977); PrestigeBedding Company, Inc., 212 NLRB 690, 700 (1974). Evenif the parol evidence rule were not applicable, the un-equivocal dating of the contract, coupled with CIUPresident Davis' reference to the contract as having beensigned on July 20, constitute admissions that the contractwas in fact executed on that date. Moreover, as indicat-ed, additional evidence, including the lack of any credi-ble and legitimate reason for falsely dating the contract,further tends to indicate that the contract was executedon July 20.If recognition was granted on July 13, as indicated bythe Company's answer to the complaint, then the recog-nition and consequent execution of a contract was un-lawful because: (I) the Company did not then employ awork force which was substantially representative of itsanticipated complement of employees; and (2) CIU ob-tained employee authorization cards through unlawful as-sistance by the Employer. As of July 13, the Companyhad 10 employees, 8 of whom had been hired that sameday. This comprised less than 25 percent of the workforce with which the Company began operations on July29, and less than one-sixth of its complement at the endof September. Therefore, the Company did not have arepresentative segment of its ultimate complement, andthe recognition was unlawful. See Cowles Communica-tions, Inc., 170 NLRB 1596 (1968), and cases cited there-in. As was stated in Cowles, supra at 1610-11:The Board has consistently held with court ap-proval that where an employer recognizes a unionas the exclusive bargaining representative of its em-ployees on the basis of a majority demonstrated bycards or a petition, as here, such recognition is inap-propriate and unlawful if it is granted before theemployer has recruited a work force that can beconsidered substantially representative of his antici-pated complement of employees. The basis for theposition is that otherwise a nonrepresentative initialworking force would be permitted to designate thebargaining representative which would not be thechoice of a majority of the electorate but of an un-typical minority. The majority of employees onwhose behalf the union would eventually act as ex-clusive representative would have no voice in thatimportant choice even though they would comeunder the bargaining responsibility of the union.The Board's policy against premature recognition isalso a necessary corollary to the well-establishedproposition that an employer may not recognize orbargain with a union which has not demonstratedmajority support within the unit it is seeking to rep-resent. [Citing International Ladies' Garment Work-ers' Union [Bernhard-Altmann Texas Corporation],366 U.S. 731, 737 (1971).]Moreover, CIU obtained its putative majority throughimproper employee assistance. See Vernitron ElectricalComponents, Inc.. Beau Products Division, 221 NLRB 464,465 (1975), enfd. 548 F.2d 24 (st Cir. 1977). Here, as inVernitron, the Company summoned its employees to ameeting, and turned over the meeting to the recognizedUnion for the purpose of soliciting union membership.Here, as in Vernitron, there were no employer threats orpromises, and (as of July 13) no other labor organizationin the picture. However, as the Board pointedly found inVernitron, "supervisors were present and observed thesolicitation and execution of the Union's authorizationcards ...no neutral source was brought in to verify thecard majority. [And] the instant recognition granted byRespondent [employer] prevented employees who mighthave felt pressured by the presence of their supervisorsfrom having the opportunity to take subsequent action toeither revoke their authorizations or bring another unioninto the organizational campaign."'0If, as indicated by Pechacek's hand-delivered letter toLibhart, the Company recognized CIU on July 19, thenthe recognition was unlawful not only for the above rea-sons, but also because CIU did not even have a de factomajority as of that date. Until the July 28 meeting, CIUhad only the nine cards which it obtained at the July 13meeting. However, as of July 19 the Company had acomplement of 20 employees. If, as vaguely suggested byLibhart, recognition took place following the July 28meeting, CIU still did not have a majority, because, asindicated, CIU had a maximum of 21 signed cards in theunit which then comprised 43 employees. Moreover, thecard solicitation which occurred at and following theJuly 28 meeting took place in circumstances which (wereeven more coercive than those at the July 13 meeting.Once again (and concerned because Local 655 was nowin the picture) the Company summoned its employees toa meeting on working time, and permitted Libhart totake over the meeting in order to solicit membership ap-plications. This time the Company actively encouragedemployees to join CIU. The Company also permitteditself to be used as an agent for the receipt of authoriza-tion cards. See Vernitron, supra; and B.E.F.G. GourmetFoods, Inc., 236 NLRB 489 (1978). Compare, SpringfieldRetirement Residence, a Division of Episcopal CommunityServices, Inc. and Whelan Food Services, Inc., 235 NLRB884, 885 (1978). The Company did not directly informthe employees that they were required to join CIU.However, on July 26 Jack Cook told Local 655 organiz-er, Litteken, that he had signed a contract with CIU.The Company never informed the employees that theyhad any choice in the matter, but instead, created condi-'o In Vernitron, the Board distinguished the two cases on which theCompany now principally relies; namely, Coamo Knitting Mills, Inc., 150NLRB 579 (1964); and Jolog Sportswear, Inc., and Jonathan Logan, Inc.,128 NLRB 886 (1960), affd. 290 F.2d 799 (4th Cir. 1961). The Boardpointed out: "that in Jolog no supervisors or other management personnelwere present when the authorization cards used in seeking recognitionwere executed; a card check was conducted by the representative of agovernmental agency; recognition was not granted until I month afterthe union's meeting on company premises; and, during the interim, theemployer issued statements assuring employees of their free choice andits neutrality. In Coamo, attendance at the union meeting was not com-pulsory; all but 5 of 170 employees at the meeting were on nonwork non-paid time; and no supervisor or other employer official was in a positionto view the employees executing the authorizations." These factors alsodistinguish Jolog and Coamo from the present case. 439PRICE CRUSHER FOOD WAREHOUSEtions in which the employees were led to believe thatmanagement expected them to sign cards for CIU, andthat there was some need for them to do so promptly. Inthese circumstances, it is significant that many of the em-ployees were young and inexperienced in the workingworld. Additionally, although Local 655 has expressedan intention to conduct an organizational campaignamong the employees, the Company refused to giveLocal 655 the same opportunity that it gave CIU to so-licit memberships on the store premises on working timeand, indeed, informed Local 655 that it could not engagein such activity on the store permises or the parking lotat any time. The Company thereby further unlawfully as-sisted CIU. See Samuel Liefier and Harry Ostreicher, a Co-partnership, d/b/a River Manor ilealth Related Facility,224 NLRB 227, 236 (1976), enfd. 562 F.2d 37 (2d Cir.1977).In sum, the Company violated Section 8(a)(2) and (1)of the Act by granting CIU access to its premises for or-ganizational purposes while denying such access toLocal 655. and by recognizing and entering into a con-tract with CIU at a time when CIU did not represent anuncoerced majority of its employees and the Companydid not employ a representative segment of its ultimateemployee complement. CIU violated Section 8(b)(l)(A)of the Act by accepting such recognition and executingthe contract. International Ladies' Garment Workers'Union, AFL-CIO v. NL.R.B., 366 U.S. 731 (1961). Asthe contract contained a union-security clause which re-quired membership in CIU as a condition of employ-ment, the Company and CIU violated Sections 8(a)(3)and 8(b)(2) of the Act, respectively, regardless of wheth-er the clause was actually enforced, and regardless of itssubsequent deletion from the contract. N.L.R.B. v. Gott-fried Baking Co., Inc., et al., 210 F.2d 772, 780 (2d Cir.1954).CONCI USIONS OF: LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 655 and CIU are labor organizations withinthe meaning of Section 2(5) of the Act.3. By recognizing CIU as the exclusive bargaining re-presenative of its employees and by executing a contractwith CIU covering such employees at a time when CIUdid not represent a uncoerced majority of such employ-ees and when the Company did not employ a work forcewhich was substantially representative of its anticipatedcomplement of employees; by maintaining such contractin effect; by assisting CIU in obtaining union authoriza-tion cards from its employees; and by refusing Local 655access to its premises and employees for organizationalpurposes while according such privileges to CIU; theCompany has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(l) and (2) ofthe Act.4. By including in said contract a union-securityclause, the Company has violated Section 8(a)(l), (2),and (3) of the Act.5. By accepting recognition and executing a collective-bargaining contract with the Company at a time whenCIU did not represent an uncoerced majority of theCompany's employees, and the Company did not employa work force which was substantially representative ofits anticipated employee complement, CIU has violatedSection 8(b)(1)(A) of the Act, and by including in saidcontract a union-security clause, CIU has violated Sec-tion 8(b)(l)(A) and (2) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMtEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that they be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. It will be recommended that the Company beordered to withdraw all recognition from CIU as therepresentative of its employees, and that CIU be orderednot to act or purport to act as the representative of theemployees unless and until CIU shall have demonstratedits majority status pursuant to a Board-conducted elec-tion among the Company's employees. It will also berecommended that the Company and CIU be ordered tocease giving force and effect to their contract executedon July 20, 1979, or any renewal, modification, or exten-sion thereof. As it appears that no dues or initiation feeswere actually deducted from employees' wages or other-wise collected by CIU, I shall not recommend any reim-bursement remedy.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDERt"A. Respondent P.C. Foods, Inc., d/b/a Price CrusherFood Warehouse, Ballwin, Missouri, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Recognizing or bargaining with Congress of Inde-pendent Unions as the collective-bargaining representa-tive of its employees, unless and until said CIU is certi-fied by the Board as the collective-bargaining representa-tive of said employees pursuant to Section 9(c) of theAct.(b) Giving effect to its collective-bargaining contractwith said CIU dated July 20, 1979, or any renewal, ex-tension, or modification thereof.(c) Assisting Respondent CIU by soliciting authoriza-tion cards on its behalf from its employees; and grantingaccess to its premises for the purpose of solicitation andconducting of meetings by Respondent CIU and refusingto accord similar access of Retail Store Employees Local655.' In the event no exceptions are tiled as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102 48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.P R I C C R s E F O O W A R E H O U is E .. _ .A 4 , ._ ., 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:Post at its store in Ballwin, Missouri, copies of the at-tached notice marked "Appendix A." Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.B. Respondent Congress of Independent Unions, its of-ficers, agents, and representatives, shall:1. Cease and desist from:(a) Giving effect to its collective-bargaining agreementwith P. C. Foods, Inc., d/b/a Price Crusher Food Ware-house, or any renewal, extension, or modification there-of.(b) Acting or purporting to act as the collective-bar-gaining representative of the employees of said employ-er, unless and until it shall have been certified by theBoard as the collective-bargaining representative of saidemployees pursuant to Section 9(c) of the Act.(c) In any like or related manner restraining or coerc-ing employees of said employer in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Post at its office copies of the attached noticemarked "Appendix B."'3 Copies of said notice, on formsprovided by the Regional Director for Region 14, afterbeing duly signed by Respondent CIU's representative,shall be posted by Respondent CIU immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United Sates Court of Appeals Enforcing anOrder of the National Labor Relations Board."Reasonable steps shall be taken by Respondent CIU toinsure that said notices are not altered, defaced, or cov-ered by any other material.(b) Furnish to the Regional Director for Region 14,signed copies of said notice for posting by Respondent-Company in places where notices to employees are cus-tomarily posted.(c) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps the Respondent CIU has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, having found aftera hearing that we violated the National Labor RelationsAct, ordered us to post this notice and to carry out itsprovisions.WE WILL NOT give effect to our collective-bar-gaining contract with P. C. Foods, Inc., d/b/aPrice Crusher Food Warehouse, dated July 20,1979, or any renewal extensions, or modificationthereof.WE WILL NOT act or purport to act as the collec-tive-bargaining representative of the employees ofP.C. Foods, Inc., unless and until we demonstrateour majority status in a Board-conducted election.WE WILL. NOT in any like or related manner re-strain or coerce employees in your rights to engagein union or concerted activities, or to refrain there-from.CONGRESS OF INDEPENDENT UNIONS